Order denying the defendant’s motion for leave to withdraw demurrer and to answer affirmed, with ten dollars costs and disbursements, unless defendant, within twenty days after service of taxed bills, pays all of plaintiff’s costs and disbursements in this action accrued since the service of the complaint (not already paid), including said costs of this appeal, and delivers to the plaintiff’s attorney an undertaking executed by the defendant and two sufficient sureties, each of whom shall justify in the sum of $10,000, to be approved by a justice of this court, conditioned that the defendant will pay any judgment that shall be recovered against it in this action, and that it will not remove any of the marl in dispute until the final determination of this action, unless sooner permitted to do so by the order' of this court, in which case the order appealed from is reversed and the defendant’s motion for leave, etc., is granted.